DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lundberg (US 2007/0198578) (hereinafter Lundberg), in view of Yano (U.S. 2006/0053154), in view of Lundberg (U.S. 2010/0131513) (hereinafter Lundberg I), further in view of Li (U.S. 6,847,960), and further in view of Wasiuk (U.S. 9,965,460).
	(Claim 1)
	Lundberg discloses a computer implemented method for assessing a target subject matter comprising: 
maintaining a database of patent portfolios and a database of patents, each patent stored in the database of  patents associated with one or more patent portfolios stored in the database of patent portfolios, (402, 404 of Fig. 4; paragraph  [0050], [0047]);  
maintaining a database of ontologies, the ontologies including one or more patent concepts in defined groups, (paragraph [0024]-[0025], [0063]-[0064]; Fig. 4, 7);  
(“cause user interface 1010 of FIG. 10B to be displayed to the user”, paragraph [0071]). 
Although Lundberg discloses substantially all of the elements of claim, Lundberg fails to specifically disclose receiving a search query associated with a first patent portfolio; arranging keywords extracted from the search query by an order of importance; searching the first portfolio as a function of the search query using the arranged keywords extracted from the search query; the panoramic claim chart sorted by keyword occurrence intensity.
Yano discloses user inputs a part or a word of the browsed document, (paragraph [0107]; S10 of Fig. 3; wherein first patent portfolio [Wingdings font/0xE8] browsed document); keyword is extracted from the browsed document and the keyword is designated as the auxiliary keyword, and the importance is arranged in order of the degree of importance, (paragraph [0108]; S12 of Fig. 3); execute search (S13 of Fig. 3); extract the co-occurrence frequency of the keyword co-occurring with the input keyword, the extracted co-occurrence frequency is arranged in decreasing order, (paragraph [0147]) .
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include receive a search query, extract and arranged the keywords in order of the degree of importance as taught by Yano for arrange the keywords in order of the degree of importance.
Although Lundberg and Yano disclose substantially all of the elements of claim, Lundberg and Yano fail to specifically disclose mapping the set of mapping target 
Lundberg I teaches mapping a plurality of patent claims to a patent concept includes defining the patent concept, (paragraph [0061]); a mapping team may go through all claims in a portfolio and map these scope concepts to claims that are limited to these concepts.  After the mapping is complete, an analysis may be done showing how many claims in the portfolio are limited to each of these scope concepts, (paragraph [00018], [0062]); generate a panoramic claim map, (paragraph [0047]; Fig. 9); the results may be presented to the user in a web browser, in the form of a chart, or using any other suitable display mechanism, (paragraph [0044]); the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts, (paragraph [0069]; Fig 21).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lundberg I to include all claims in a portfolio and map these scope concepts to claims, generate a panoramic claim map, the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts as taught by Lundberg I for allows a user to map all the patent claims in a patent to concepts at the same time.
Although the combination of Lundberg, Yano and Lundberg I discloses substantially all of the elements of claim, Lundberg, Yano and Lundberg I fail to 
Li teaches similarity-based keyword matching, referred to as "word-stemming" processing, it may be acceptable for the method of the present invention to identify information units which contain different forms of a given root word; recognizing other common prefix and suffix letter combinations appended to keywords; similarity-based query processing strategies are utilized in those instances where word-stemming relaxation is desired with respect to a particular keyword in a query, (col. 8, lines 9-67; col. 9, lines 60-67).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lin to include similarity-based keyword matching, referred to as "word-stemming" processing as taught by Li, for stemming is the process of reducing a word to its word stem that affixes to suffixes and prefixes or to the roots of words.
Although the combination of Lundberg, Yano, Lundberg I, and Lin discloses substantially all of the elements of claim, Lundberg, Yano, Lundberg I, and Lin fail to specifically disclose wherein the keywords are identified in the subparagraph by filtering out unimportant words from the text string of the subparagraph of the patent claim.
(col.4, lines 24-37; Fig. 3-4); unimportant words are removed from the sentence in accordance with certain filtering rules, (col. 4, lines 58-67, col. 5, lines 11-14).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Wasiuk to include unimportant words are removed from the sentence, as taught by Wasiuk, for removed the unimportant words in the sentence.

 (Claim 2)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg I further discloses wherein the one or more patent concepts includes a technology category, (“the one or more patent concepts includes a technology category”, claim 3).

(Claim 3)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg I further discloses wherein the one or more patent concepts includes a scope concept, the scope concept defining a scope to which a patent claim is limited, (“the one or more patent concepts includes a scope concept, the scope concept defining a scope to which a patent claim is limited”, claim 4).



The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg further discloses wherein mapping a plurality of patent claims to a patent concepts includes defining the patent concept and assigning it to one of the defined groups, (“claim concepts, or limitation concepts, may be arranged or structured in a hierarchical fashion, with multiple levels. For instance, the claim concept "dog" may be structured as a sub -concept of "animal." "Red tail" may be structured as a sub -concept of "tail."”, paragraph [0025], [0024]; Fig. 3, 7).

(Claim 5)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg I further discloses wherein mapping a plurality of patent claims to a patent concept further includes:
maintaining a database of patent claims, the database of patent claims including the one or more patent claims, (“maintaining a database of patent claims, the database of patent claims including the one or more patent claims”, claim 6);  
storing an indication of a relationship between the patent concept and the one or more patent claims in the database of patent claims, (“storing an indication of a relationship between the patent concept and the one or more patent claims in the database of patent claims”, claim 6).




The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 5, and Lundberg I further discloses wherein the indication of the relationship includes an indication that the one or more claims are not mapped to the patent concept, (“the indication of the relationship includes an indication that the one or more claims are not mapped to the patent concept”, claim 7).

(Claim 7)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 5, and Lundberg I further discloses wherein the indication of the relationship includes an indication that the one or more patent claims are mapped to the patent concept, (“the indication of the relationship includes an indication that the plurality of patent claims are mapped to the patent concept”, paragraph [0060]).

(Claim 8)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg I further discloses wherein the search query includes a regular search expression, (“the search query includes a regular search expression”, claim 9).

(Claim 9)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, and Lundberg I further discloses wherein (“Generating the search results may include retrieving patent claims which include terms from the search query and synonyms of the terms as well as plural versions of terms in the search query”, paragraph [0054]).

	(Claim 10)
Lundberg discloses a system for assessing a target subject matter, the system comprising: 
a database of patent sets and a database of patents, each patent stored in the database of patents associated with one or more patent sets stored in the database of patent sets, (402, 404 of Fig. 4; paragraph  [0050], [0047]); 
a database of ontologies, the ontologies including one or more patent concepts in defined groups, (paragraph [0024]-[0025], [0063]-[0064]; Fig. 4, 7); 
at least one processor, (202 of Fig. 2); and 
memory, (204 of Fig. 2) including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
generate search results, the search results including one or more patent claims associated with the search query and stored in a patent claim database, (“cause user interface 1010 of FIG. 10B to be displayed to the user”, paragraph [0071]; Fig. 1; paragraph [0036], [0040]). 
Although Lundberg discloses substantially all of the elements of claim, Lundberg fails to specifically disclose arranging keywords extracted from the search query by an order of importance; using the arranged keywords extracted from the search query; the panoramic claim chart sorted by keyword occurrence intensity.
Yano discloses user inputs a part or a word of the browsed document, (paragraph [0107]; S10 of Fig. 3; wherein first patent portfolio [Wingdings font/0xE8] browsed document); keyword is extracted from the browsed document and the keyword is designated as the auxiliary keyword, and the importance is arranged in order of the degree of importance, (paragraph [0108]; S12 of Fig. 3); execute search (S13 of Fig. 3); extract the co-occurrence frequency of the keyword co-occurring with the input keyword, the extracted co-occurrence frequency is arranged in decreasing order, (paragraph [0147]) .
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include receive a search query, extract and arranged the keywords in order of the degree of importance as taught by Yano for arrange the keywords in order of the degree of importance.
Although Lundberg and Yano disclose substantially all of the elements of claim, Lundberg and Yano fail to specifically disclose mapping the set of mapping target claims to a patent concept in a defined group to generate a mapping result; providing the mapping result in a panoramic claim chart, the panoramic claim chart including color-coded indices representing instances of [[the]] identification of patent concepts in the target subject matter, and further including the claim similarity index.
Lundberg I teaches mapping a plurality of patent claims to a patent concept includes defining the patent concept, (paragraph [0061]); a mapping team may go , (paragraph [00018], [0062]); generate a panoramic claim map, (paragraph [0047]; Fig. 9); the results may be presented to the user in a web browser, in the form of a chart, or using any other suitable display mechanism, (paragraph [0044]); the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts, (paragraph [0069]; Fig 21).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lundberg I to include all claims in a portfolio and map these scope concepts to claims, generate a panoramic claim map, the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts as taught by Lundberg I for allows a user to map all the patent claims in a patent to concepts at the same time.
Although the combination of Lundberg, Yano and Lundberg I discloses substantially all of the elements of claim, Lundberg, Yano and Lundberg I fail to specifically disclose generating a claim similarity index for a patent claim of the one or more patent claims associated with the search query based on a similarity between the patent claim and at least one other patent claim of the one or more patent claims, wherein the claim similarity index is generated based on an evaluation of roots of keywords from a subparagraph of the patent claim to words of the at least one other identify 
Li teaches similarity-based keyword matching, referred to as "word-stemming" processing, it may be acceptable for the method of the present invention to identify information units which contain different forms of a given root word; recognizing other common prefix and suffix letter combinations appended to keywords; similarity-based query processing strategies are utilized in those instances where word-stemming relaxation is desired with respect to a particular keyword in a query, (col. 8, lines 9-67; col. 9, lines 60-67).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lin to include similarity-based keyword matching, referred to as "word-stemming" processing as taught by Li, for stemming is the process of reducing a word to its word stem that affixes to suffixes and prefixes or to the roots of words.
Although the combination of Lundberg, Yano, Lundberg I, and Lin discloses substantially all of the elements of claim, Lundberg, Yano, Lundberg I, and Lin fail to specifically disclose wherein the keywords are identified in the subparagraph by filtering out unimportant words from [[the]] a text string of the subparagraph of the patent claim.
Wasiuk discloses received document is divided into different paragraphs, and each paragraphs is further divided into multiple individual sentences, (col.4, lines 24-37; Fig. 3-4); unimportant words are removed from the sentence in accordance with certain filtering rules, (col. 4, lines 58-67, col. 5, lines 11-14).


(Claim 11)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg I further discloses wherein the one or more patent concepts includes a technology category, (“the one or more patent concepts includes a technology category”, claim 3).

(Claim 12)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg I further discloses wherein the one or more patent concepts includes a scope concept, the scope concept defining a scope to which a patent claim is limited, (“the one or more patent concepts includes a scope concept, the scope concept defining a scope to which a patent claim is limited”, claim 4).

(Claim 13)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to (“claim concepts, or limitation concepts, may be arranged or structured in a hierarchical fashion, with multiple levels. For instance, the claim concept "dog" may be structured as a sub -concept of "animal." "Red tail" may be structured as a sub -concept of "tail."”, paragraph [0025], [0024]; Fig. 3, 7).

(Claim 14)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg I further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to  store an indication of a relationship between the patent concept and one or more patent claims, (“storing an indication of a relationship between the patent concept and the one or more patent claims in the database of patent claims”, claim 6).

(Claim 15)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 14, and Lundberg I further discloses wherein the indication of the relationship includes an indication that the one or more claims are not mapped to the patent concept, (“the indication of the relationship includes an indication that the one or more claims are not mapped to the patent concept”, claim 7).



The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 14, and Lundberg I further discloses wherein the indication of the relationship includes an indication that the one or more patent claims are mapped to the patent concept, (“the indication of the relationship includes an indication that the plurality of patent claims are mapped to the patent concept”, paragraph [0060]).

(Claim 17)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg I further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to (“Generating the search results may include retrieving patent claims which include terms from the search query and synonyms of the terms as well as plural versions of terms in the search query”, paragraph [0054]).

(Claim 18)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, and Lundberg I further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: (“the mapping module is further configured to: construct a mapping object, the mapping object including data detailing the relationship between the one or more patent claims and the patent concept; and store the mapping object in the patent claim database”, claim 20).

	(Claim 19)
Lundberg discloses a system for assessing a target subject matter, the system comprising: 
a network, (206 of Fig. 2); 
databases, accessible on the network, including: 
at least one database of patent portfolios, and a database of patents, each patent stored in the database of patents associated with one or more patent portfolios stored in the database of patent portfolios, (402, 404 of Fig. 4; paragraph  [0050], [0047]); and 
a database of ontologies, the ontologies including one or more patent concepts in defined groups, (paragraph [0024]-[0025], [0063]-[0064]; Fig. 4, 7); and 
a server, operatively connected to the network, wherein the server includes: 
a processor, (202 of Fig. 2), 
a memory, (204 of Fig. 2), 
software operable on the processor to: 
generate search results, the search results including one or more patent claims associated with the search query, (“cause user interface 1010 of FIG. 10B to be displayed to the user”, paragraph [0071]; Fig. 1; paragraph [0036], [0040]).
arranging keywords extracted from the search query by an order of importance; search the first portfolio as a function of the search query using the arranged keywords extracted from the search query; the panoramic claim chart sorted by keyword occurrence intensity.
Yano discloses user inputs a part or a word of the browsed document, (paragraph [0107]; S10 of Fig. 3; wherein first patent portfolio [Wingdings font/0xE8] browsed document); keyword is extracted from the browsed document and the keyword is designated as the auxiliary keyword, and the importance is arranged in order of the degree of importance, (paragraph [0108]; S12 of Fig. 3); execute search (S13 of Fig. 3); extract the co-occurrence frequency of the keyword co-occurring with the input keyword, the extracted co-occurrence frequency is arranged in decreasing order, (paragraph [0147]) .
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include receive a search query, extract and arranged the keywords in order of the degree of importance as taught by Yano for arrange the keywords in order of the degree of importance.
Although Lundberg and Yano discloses substantially all of the elements of claim, Lundberg and Yano fail to specifically disclose map the set of mapping target claims to a patent concept in a defined group to generate a mapping result; provide the mapping result in a panoramic claim chart, the panoramic claim chart including color-coded 
Lundberg I teaches mapping a plurality of patent claims to a patent concept includes defining the patent concept, (paragraph [0061]); a mapping team may go through all claims in a portfolio and map these scope concepts to claims that are limited to these concepts.  After the mapping is complete, an analysis may be done showing how many claims in the portfolio are limited to each of these scope concepts, paragraph [00018], [0062]; generate a panoramic claim map, paragraph [0047]; Fig. 9; the results may be presented to the user in a web browser, in the form of a chart, or using any other suitable display mechanism, paragraph [0044]; the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts, paragraph [0069]; Fig 21 .
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lundberg I to include all claims in a portfolio and map these scope concepts to claims, generate a panoramic claim map, the chart may be color coded to allow a user to quickly ascertain the least frequently used scope concepts as taught by Lundberg I for allows a user to map all the patent claims in a patent to concepts at the same time.
Although the combination of Lundberg, Yano and Lundberg I discloses substantially all of the elements of claim, Lundberg, Yano and Lundberg I fail to specifically disclose generating a claim similarity index for a patent claim of the one or more patent claims associated with the search query based on a similarity between the 
Li teaches similarity-based keyword matching, referred to as "word-stemming" processing, it may be acceptable for the method of the present invention to identify information units which contain different forms of a given root word; recognizing other common prefix and suffix letter combinations appended to keywords; similarity-based query processing strategies are utilized in those instances where word-stemming relaxation is desired with respect to a particular keyword in a query, (col. 8, lines 9-67; col. 9, lines 60-67).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to include the teaching of Lin to include similarity-based keyword matching, referred to as "word-stemming" processing as taught by Li, for stemming is the process of reducing a word to its word stem that affixes to suffixes and prefixes or to the roots of words.
Although the combination of Lundberg, Yano, Lundberg I, and Lin discloses substantially all of the elements of claim, Lundberg, Yano, Lundberg I, and Lin fail to specifically disclose wherein the keywords are identified in the subparagraph by filtering out unimportant words from the text string of the subparagraph of the patent claim.
Wasiuk discloses received document is divided into different paragraphs, and each paragraphs is further divided into multiple individual sentences, (col.4, lines 24-37; Fig. 3-4); unimportant words are removed from the sentence in accordance with certain filtering rules, (col. 4, lines 58-67, col. 5, lines 11-14).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Lundberg's system to claims, and similarity-based keyword matching to include the teaching of Wasiuk to include unimportant words are removed from the sentence, as taught by Wasiuk, for removed the unimportant words in the sentence.

(Claim 20)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 1, Li further discloses wherein the claim similarity index identifies a patent claim to which a patent concept can be mapped, (identify information units which contain different forms of a given root word; col. 8, lines 24-40).
And Lundberg I further discloses the identification based on a similarity of a sub-paragraph or element of the one or more patent claims and the patent concept, or a linguistic analysis of the mapping result, (“mapping a plurality of patent claims to a patent concepts includes defining the patent concept”, claim 5).



(Claim 21)
The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 10, Li further discloses wherein the claim similarity index identifies a patent claim to which a patent concept can be mapped, (identify information units which contain different forms of a given root word; col. 8, lines 24-40).
And Lundberg I further discloses the identification based on a similarity of a sub-paragraph or element of the one or more patent claims and the patent concept, or a linguistic analysis of the mapping result, (“mapping a plurality of patent claims to a patent concepts includes defining the patent concept”, claim 5).

(Claim 22)
	The combination of Lundberg, Yano, Lundberg I, Li, and Wasiuk discloses substantially all of the elements of claim 19, Li further discloses wherein the claim similarity index identifies a patent claim to which a patent concept can be mapped, (identify information units which contain different forms of a given root word; col. 8, lines 24-40).
And Lundberg I further discloses the identification based on a similarity of a sub-paragraph or element of the one or more patent claims and the patent concept, or a linguistic analysis of the mapping result, (“mapping a plurality of patent claims to a patent concepts includes defining the patent concept”, claim 5).


Response to the Arguments
Applicant’s arguments filled on 03/24/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 9-10.	


Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152

								06/15/2021